Exhibit 10.38

***Text Omitted and Filed Separately with the Securities and
Exchange Commission. Confidential Treatment Requested
Under 17 C.F.R. Sections 200.80(b)(4) and 240.24b-2.

 

[g42751kki001.gif]

 

ALAN S. PAAU, Ph.D., MBA

 

TELEPHONE:

858.534.5815

 

 

FAX:

858.534.7345

 

 

E-MAIL:

apaau@ucsd.edu

ASSISTANT VICE CHANCELLOR

 

 

TECHNOLOGY TRANSFER & INTELLECTUAL PROPERTY SERVICES

 

 

9500 GILMAN DRIVE, MC - 0910

 

 

LA JOLLA, CA 92093-0910

 

 

 

October 11, 2006

Mr. Kent Snyder

President and Chief Executive Officer

Senomyx, Inc.

11099 North Torrey Pines Road

La Jolla, CA  92037

 

Subject:

Letter Agreement

Cases:

SD2001-F10 (OTT case no. 2001-510): [***]

 

SD2004-B00 (OTT case no. 2004-100): [***]

 

 

Dear Mr. Snyder:

The Regents of the University of California (“UNIVERSITY”), represented by its
San Diego campus Technology Transfer & Intellectual Property Services (9500
Gilman Drive, La Jolla, CA 92093-0910) offers to  Senomyx, Inc. (“COMPANY”)  an
exclusive opportunity to secure an exclusive license to the above-referenced
inventions (“Inventions”) under the terms and conditions of the attached license
agreement “2006 License Agreement.”

This offer shall be deemed accepted by COMPANY by signature below , and shall
terminate the sooner of (i) the date the Inventions are included in the 2006
License Agreement, or (ii) […***…] from the date of this Letter Agreement. This
offer shall be open for […***…] from the date of this letter (“Term”) and may be
extended, in writing, by mutual consent of UNIVERSITY and COMPANY.  This offer
is further contingent on UNIVERSITY successfully obtaining from NIH and from
HHMI the sole management responsibility of the Inventions.

The Letter Agreement has the following terms and conditions:

1.                                       UNIVERSITY is a coassignee, along with
the National Institutes of Health “NIH”, on UCSD case 2001-F10.  Within a
reasonable time from the date of execution of the necessary interinstitutional
agreement to designate UNIVERSITY as sole manager of the patent rights,
UNIVERSITY will amend the 2006 License Agreement to include the patent rights
directly arising from this Invention.

2.                                       UNIVERSITY is a coassignee, along with
the Howard Hughes Medical Institute “HHMI”, on UCSD case 2004-B00.  Within a
reasonable time from official, written notice from HHMI that case has been added
to the existing  interinstitutional agreement to designate UNIVERSITY as sole
manager of the patent rights, UNIVERSITY will amend the 2006 License Agreement
to include the patent rights directly arising from this Invention.

***Confidential Treatment Requested


--------------------------------------------------------------------------------


3.                                       COMPANY shall reimburse UNIVERSITY for
[…***…]. COMPANY shall pay UNIVERSITY within […***…] of the date on any invoice
sent by UNIVERSITY to COMPANY for such reimbursement.  Nonpayment or partial
payment of any such invoice shall be deemed to be a material breach of the
Letter Agreement, subject to a cure period of […***…].  UNIVERSITY will notify
COMPANY of such breach and, if such breach has not been cured within […***…] of
such written notice, UNIVERSITY, at their option, may terminate the Letter
Agreement by written notification to COMPANY.

4.                                       Upon addition of each Invention to the
2006 License Agreement, the Letter Agreement shall terminate (for each
Invention) on the date such license becomes effective.

5.                                       COMPANY agrees that any information
that either party shares with the other under this Letter Agreement shall remain
confidential.

6.                                       If the Letter Agreement becomes
terminated by reason of expiration of the Term or extension thereof, or, subject
to the cure period in Section 3 above, nonpayment by COMPANY of any invoice for
[…***…], then UNIVERSITY shall have no further obligation to COMPANY with
respect to the Invention.

Sincerely,

 

 

 

 

 

/s/ Alan Paau

 

 

 

 

 

Alan Paau, Ph.D., MBA

 

 

Assistant Vice Chancellor

 

 

ACCEPTED:

 

 

 

 

 

 

By:

/s/ Kent Snyder

 

 

 

 

 

Name: Kent Snyder

 

 

 

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

Date:

October 11, 2006

 

 

 

Copy:     File

***Confidential Treatment Requested


--------------------------------------------------------------------------------


 

Exhibit A

2006 License Agreement


--------------------------------------------------------------------------------